                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


KATRINA WILLIAMS,

      Plaintiff,

v.                                             Civil Action No. 7:18-CV-31 (HL)

RAINBOW PEDIATRICS ASSOCIATES,
P.C., THE UROLOGY INSTITUTE AND
CONTINENCE CENTER, P.C.,
FRANK E. GLOVER, J.R., Individually, and
MARSHA D. GLOVER, Individually,

      Defendants.


                                   ORDER

      Plaintiff Katrina Williams brought this action against Defendants Rainbow

Pediatrics Associates, P.C. (“Rainbow Pediatrics”), The Urology Institute and

Continence Center, P.C. (“Urology Institute”), Frank E. Glover, J.R. (“Dr. Frank

Glover), and Marsha D. Glover (“Dr. Marsha Glover”) to recover unpaid overtime

wages under the Fair Labor Standards Act (“FLSA”). See 29 U.S.C. § 201, et

seq. Before the Court is Defendants’ Motion for Partial Summary Judgment.

(Doc. 27). After reviewing the pleadings, briefs, and evidentiary materials

presented, the Court determines that there are genuine issues of material fact

that must be resolved by a jury. The Court accordingly DENIES Defendants’

motion.
I.    FACTUAL BACKGROUND

      The case arises from Plaintiff’s employment with Dr. Marsha Glover at

Rainbow Pediatrics and the work Plaintiff performed at Dr. Frank Glover’s

practice, the Urology Institute. (Doc. 1, Compl. p. 12–20). Dr. Marsha Glover is a

licensed medical doctor in Georgia, where she practiced pediatrics. (Doc. 27-2,

p. 2). Dr. Marsha Glover exclusively owns Rainbow Pediatrics; she served as

Rainbow Pediatrics’ owner, administrator, and physician at its two office locations

in Moultrie and Thomasville, Georgia. (Dr. Marsha Glover’s Dep. p. 10; Doc. 27-

2, p. 2). These overlapping roles required Dr. Marsha Glover to handle the

offices’ billing, finances, and human resources responsibilities in addition to

treating patients. (Dr. Marsha Glover’s Dep. p. 20).

      Dr. Marsha Glover is married to Dr. Frank Glover. (Dr. Marsha Glover’s

Dep. p. 8). Dr. Frank Glover is also a licensed physician; he specializes in

urology. (Id. at 8). Dr. Frank Glover is the sole owner of the Urology Institute and

its four office locations in Albany, Thomasville, Valdosta, and Moultrie, Georgia.

(Id. at 9; Doc. 27-1, p. 4). Dr. Marsha Glover works as the chief executive officer

(“CEO”) and administrator of the Urology Institute. (Dr. Marsha Glover’s Dep. p.

9). 1 Her duties as administrator include “billing, accounts payable, accounts

receivable, [h]uman [r]esources, and the handling of regulatory matters.” (Doc.

1
  When the Urology Institute opened in 1999, Dr. Marsha Glover began as its
CEO; she assumed the role of administrator in 2016. (Dr. Marsha Glover’s Dep.
p. 9).
                                     2
27-2, p. 2; see Dr. Marsha Glover Dep. p. 18–21). During the relevant period

between March 25, 2016 and January 5, 2018, Dr. Marsha Glover worked as the

CEO and administrator at Urology Institute as well as the administrator and

physician at Rainbow Pediatrics. (Dr. Marsha Glover’s Dep. p. 8–10). 2 During the

workweek, Dr. Marsha Glover split time between the offices, treating her patients

at Rainbow and performing administrator duties at the Urology Institute. (Id. at

21–22).

      On or about March 25, 2016, Dr. Marsha Glover hired Plaintiff to work at

Rainbow Pediatrics as a receptionist. (Id. at 28; Williams Aff. ¶ 5).    Plaintiff

traveled between Rainbow Pediatrics’ office locations in Thomasville and

Moultrie to assist Dr. Marsha Glover. (Dr. Marsha Glover’s Dep. p. 54). Dr.

Marsha Glover did not mention the Urology Institute during Plaintiff’s interview.

(Williams Aff. ¶ 7; Doc. 16, Defs. Answer ¶ 21). However, Plaintiff worked at the

Urology Institute on various occasions between May 2016 and January 2018.

(Dr. Marsha Glover Dep. p. 105). She performed receptionist duties, gathered

supplies, attended trainings, and trained new employees at the Urology Institute.

(Id. at 29–36). At all times, Dr. Marsha Glover and Rainbow Pediatrics employed

Plaintiff. Rainbow Pediatrics exclusively paid her wages, even for work performed




2
  Dr. Marsha Glover also worked “on call” on certain weekends at Capital
Regional Medical Center in Tallahassee, Florida. (Dr. Marsha Glover Dep. p. 15–
16).
                                      3
at the Urology Institute; Plaintiff never received a paycheck from Dr. Frank Glover

or the Urology Institute. (Id. at 54).

      Plaintiff alleges Defendants did not pay her for her work at the Urology

Institute and that she was “only compensated for work performed at Rainbow

Pediatrics.” (Williams Aff. ¶ 22–30). While the parties agree that Plaintiff spent

time at both clinics, the parties vigorously dispute the extent of Plaintiff’s work at

the Urology Institute and whether Rainbow Pediatrics adequately paid Plaintiff for

her time at the Urology Institute. Plaintiff alleges that her work schedule split

between Rainbow Pediatrics and the Urology Institute required her to work in

excess of forty hours weekly, and Defendants violated the FLSA by not paying

her overtime wages. (Compl. ¶ 40–42). Defendants contend that Plaintiff worked

overtime between the clinics on only two occasions, and Rainbow Pediatrics’

payroll records confirm Plaintiff was paid adequately for that overtime work. (Dr.

Marsha Glover’s Dep. p. 48–51). Defendants deny all other allegations of

overtime work.

      Undisputed is that Plaintiff submitted a letter to Dr. Marsha Glover on

January 4, 2018, and Plaintiff’s employment ended on January 5, 2018. (Doc. 27-

8, 27-9, 34-1 p. 75). Plaintiff and Defendants dispute whether Plaintiff resigned

from Rainbow Pediatrics or Dr. Marsha Glover fired her—an issue dependent

upon how the parties characterize Plaintiff’s letter. Defendants contend the letter

was Plaintiff’s resignation from all employment with Dr. Marsha Glover and Dr.

                                          4
Frank Glover; Plaintiff characterizes the letter as a “written complaint,” intended

to end her employment with Dr. Frank Glover at the Urology Institute. (Compl. ¶

34; Williams Aff. ¶ 31; Dr. Marsha Glover’s Dep. p. 107–08). Plaintiff further

alleges that she first made numerous verbal complaints concerning Defendants’

failure to compensate her and that she submitted her “written complaint” only

after Dr. Marsha Glover “disregarded” her verbal complaints. (Williams Aff. ¶ 31).

Defendants deny that Plaintiff ever complained about her hours at the Urology

Institute or her compensation. (Dr. Marsha Glover’s Dep. p. 85; Doc. 27-1, p. 18).

      A second letter—which is an edited version of the first letter—also appears

in the evidentiary record. (Doc. 27-9). The second letter includes more specific

references to the Urology Institute that are absent from Plaintiff’s first letter. Id.

Plaintiff alleges that in response to receiving her first letter, Dr. Marsha Glover

“assured” her that she could continue her employment solely with Rainbow

Pediatrics and then, “instructed” Plaintiff to submit another letter clarifying that

she “would no longer provide services at the Urology Institute.” (Williams Aff. ¶

31). Defendants deny this allegation. (Dr. Marsha Glover Dep. p. 108–09).

Defendants contend that Dr. Marsha Glover received only the first letter, and she

never told Plaintiff to submit a second letter. Id.

      On January 5, 2018, Dr. Marsha Glover gave Plaintiff a corresponding

letter; it reads as follows: “[Y]esterday you presented your letter of resignation. I

am accepting that letter and wish you all the best in your future endeavors.” (Doc.

                                           5
29-1, p. 102). This ended Plaintiff’s employment with both Rainbow Pediatrics

and the Urology Institute. Defendants argue this correspondence from Dr.

Marsha Glover confirmed Plaintiff’s resignation. Plaintiff maintains that she never

resigned; Dr. Marsha Glover fired her and “attempted to disguise” Plaintiff’s

termination by writing the letter purportedly accepting Plaintiff’s resignation. (Doc.

34; Doc. 1).

      This lawsuit followed on February 21, 2018, wherein Plaintiff alleges that

Defendants’ failure to pay Plaintiff’s overtime wages and subsequent retaliation

against her violated the FLSA. (Doc. 1). Defendants now move for partial

summary judgment on Plaintiff’s FLSA claims. 3

II.   SUMMARY JUDGMENT STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show there is no genuine issue as

to any material fact and . . . the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). A genuine issue of material fact arises only when “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson



3
   Defendants also seek summary judgment on Plaintiff’s unjust enrichment,
fraudulent misrepresentation, and breach of contract claims. (Doc. 27, p. 2).
However, Defendants fail to argue their position or set forth any authority in their
brief. (Doc. 27-1). Thus, Defendants’ summary judgment motion as to Plaintiff’s
unjust enrichment, fraudulent misrepresentation, and breach of contract claims is
not properly before the Court, and the Court will not rule of those issues.
                                        6
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When considering a motion for

summary judgment, the court must evaluate all of the evidence, together with any

logical inferences, in the light most favorable to the nonmoving party. Id. at 254–

55. However, the court may not make credibility determinations or weigh the

evidence. Id. at 255; see also Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 150 (2000). Credibility determinations and weighing of the evidence

are functions solely of a jury—“not those of a judge.” Anderson, 477 U.S. at 255.

III.   DISCUSSION

       Defendants argue that they are entitled to summary judgment because

Plaintiff produced timesheets that do not prove she worked more than forty hours

weekly. (Doc. 27-1, p. 10). Defendants have not produced their own time records

maintained during Plaintiff’s employment; they rely entirely on the timesheets

Plaintiff kept. Defendants accept Plaintiff’s timesheets as accurate time records

representing Plaintiff’s work at both Rainbow Pediatrics and the Urology Institute.

Their Partial Motion for Summary Judgment tracks Plaintiff’s timesheets and

matches the time recorded with the work schedule Plaintiff alleges in her

Complaint. See generally Doc. 27-1. Defendants point out specific dates where

Plaintiff’s timesheets do not reflect the schedule she alleges. Because “Plaintiff

did not write down” on her timesheets “the schedule of hours alleged in her

Complaint,” Defendants argue they are entitled to summary judgment as to those

specific dates. (Doc. 27-1, p. 12, 13, 15).

                                          7
      A.     FLSA Overtime Claims

       The FLSA mandates that an employee cannot work longer than forty

hours in a workweek unless the employee receives overtime compensation at a

rate not less than one and a half times her regular rate. 29 U.S.C. § 207(a)(1).

Plaintiff alleges that her schedule—determined by Dr. Marsha Glover—required

Plaintiff to work at Rainbow Pediatrics and the Urology Institute, in excess of forty

hours per week. Plaintiff’s schedule at Rainbow Pediatrics never exceeded forty

hours weekly, but Plaintiff alleges her additional time at the Urology Institute

necessitated overtime compensation that Defendants refused to pay.

      To succeed on an overtime-wages claim, plaintiffs must prove that they

were permitted to work over forty hours without compensation. Allen v. Bd. of

Pub. Educ. for Bibb County, 495 F.3d 1306, 1314 (11th Cir. 2007). This means

that Plaintiff must demonstrate that (1) she worked overtime without

compensation, and (2) Defendants “knew or should have known of the overtime

work.” Id. at 1314–15. Although plaintiffs bear the burden of proof to satisfy their

FLSA claims, the FLSA mandates record-keeping responsibilities to employers.

See § 211(c) (“Every employer . . . shall make, keep, and preserve such records

of the person employed by him and of the wages, hours, and other conditions

and practices of employment.”). The Supreme Court has held that if an employer

fails to keep records:



                                         8
      [t]he solution . . . is not to penalize the employee by denying him any
      recovery on the ground that he is unable to prove the precise extent
      of uncompensated work. Such a result would place a premium on an
      employer’s failure to keep proper records in conformity with his
      statutory duty; it would allow the employer to keep the benefits of an
      employee’s labors without paying due compensation as
      contemplated by the Fair Labor Standards Act.

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946). When an

employer has violated its statutory duty to maintain proper records, the

employee’s burden becomes less demanding. See Lamonica v. Safe Hurricane

Shutters, Inc., 711 F.3d 1299, 1315 (11th Cir. 2013) (calling plaintiff’s burden

“relaxed” when employer failed to keep time records). A plaintiff-employee will

have satisfied his burden “if he proves that he has in fact performed work for

which he was improperly compensated and if he produces sufficient evidence to

show the amount and extent of that work as a matter of just and reasonable

inference.” Mt. Clemens Pottery, Co., 328 U.S. at 687. The burden then shifts to

the employer-defendant to present evidence of the precise amount of work

performed or evidence that negates the reasonableness of the inferences drawn

from plaintiff-employee’s evidence. Id. at 688. “If the employer fails to produce

such evidence, the court may then award damages to the employee, even

though the result be only approximate.” Id.

      Plaintiff claims her work schedule at Rainbow Pediatrics and the Urology

Institute was as follows:



                                        9
      On Monday, Wednesday, and Friday, she worked at the Urology Institute

between 6:30 a.m. and 8:00 a.m. (Williams Aff. ¶ 15). At 8:00 a.m., she traveled

to Rainbow Pediatrics and performed her duties “until the end of the day,”

presumably 5:00 p.m. (Id.). After close of business, Plaintiff “clean[ed] the exam

rooms and invoice[d] insurance companies” until approximately 6:00 p.m. (Id.).

On Tuesday and Thursday, Plaintiff arrived at Rainbow Pediatrics at 5:00 a.m.

(Id. at ¶ 16). At 5:30 a.m., Plaintiff traveled to the Urology Institute and worked

there until 10:30 a.m. (Id.). At that time, she traveled back to Rainbow Pediatrics

and worked until close. (Id.). Around 5:15 p.m., Plaintiff returned to the Urology

Institute and “completed assigned tasks, trained staff, and close[d] the clinic” at

approximately 6:30 p.m. (Id.).

      Margarita Moreno, a former employee of the Urology Institute, submitted a

declaration setting forth her work schedule, which indicates that she also split her

workdays between Rainbow Pediatrics and the Urology Institute. 4 (Doc. 34-2);

see also (Dr. Marsha Glover’s Dep. p. 12–15).            In Dr. Marsha Glover’s




4
  Ms. Moreno’s work schedule was as follows: on Mondays, she worked 9:00
a.m. to 5:00 p.m. at Rainbow Pediatrics. (Decl. Margarita Moreno ¶ 5). On
Tuesdays and Thursdays, she worked from 7:00 a.m. to 1:30 p.m. at the Urology
Institute, and between 1:30 p.m. to 5:00 p.m. at Rainbow Pediatrics. (Id.). On
Wednesdays and Fridays, she worked at the Urology Institute from
approximately 8:30 or 9:00 a.m. to 12:00 p.m., and at Rainbow Pediatrics
between 12:00 p.m. and 3:00 p.m. (Id.). Moreno does not allege that she worked
overtime hours.
                                      10
deposition, she identified several other employees who worked at both clinics.

(Dr. Marsha Glover’s Dep. p. 24–26, 59–67).

         Following Plaintiff’s schedule, she would have worked many overtime

hours. However, the timesheets that Plaintiff produced do not reflect the

schedule she alleges. Plaintiff explains this discrepancy, alleging that Dr. Marsha

Glover did not require her to submit timesheets. (Williams Aff. ¶ 18–20). Not all of

the timesheets that Plaintiff produced in discovery were submitted to Dr. Marsha

Glover during her employment; Plaintiff kept these timesheets merely as “notes”

for her own records. (Id. at ¶ 20). Consequently, according to Plaintiff, the

“notes,” are incomplete and do not represent the actual hours she worked. (Id. at

¶ 21).

         Dr. Marsha Glover acknowledged that she “would ask [for timesheets]

occasionally but [she] had a lot of other stuff going on.” (Dr. Marsha Glover’s

Dep. p. 84). In 2016, Dr. Marsha Glover required Plaintiff to turn in timesheets,

but “later on” Plaintiff submitted her hours “sporadic[ally],” when Dr. Marsha

Glover specifically requested her timesheets. (Id. at 83).

         When asked how she kept track of Plaintiff’s hours when Plaintiff failed to

submit a timesheet, Dr. Marsha Glover responded:

         I wouldn’t, except that looking . . . objectively and subjectively
         knowing that I was at Urology and seeing where she was working,
         then I can do that based on where I told her to go in Rainbow and
         what we discussed. If I said, Katrina, you know, we need your help
         [at Urology] or I need you to be at Rainbow . . . and this is when the

                                          11
      phones are forwarded and this is when the phones are unforwarded,
      then that’s the way I could calculate that these were her hours being
      worked.

      (Id. at 84–85). In short, Dr. Marsha Glover was “keeping mentally a note of

where” Plaintiff was working and the number of hours she accumulated. (Id.).

      Notwithstanding the lack of complete documentation, Defendants deny

Plaintiff’s alleged work schedule. Dr. Marsha Glover alleges that on “very few and

far between” occasions did the Urology Institute open at 5:00 a.m., and Plaintiff

“was never asked to come at that early time.” (Id. at 39–40). When Plaintiff

worked at the Urology Institute on Tuesdays and Thursdays, Dr. Marsha Glover

alleges that Plaintiff arrived at 7:00 a.m. or 7:30 a.m. (Id. at 87). Adreian Augusta,

an employee at the Urology Institute, swore in her affidavit that she “do[es] not

recall” seeing Plaintiff at the Urology Institute either as early as 5:30 a.m. or past

5:00 p.m. (Adreian Augusta, Aff. ¶12–13). However, Dr. Marsha Glover seems to

acknowledge that there were times Plaintiff may have worked past 5 p.m. Dr.

Marsha Glover alleges that Plaintiff “was never asked” to work past 5:00 p.m.,

but “if [Plaintiff] took it upon herself to do that, then, obviously, you know, she

took it upon herself to do that.” Id. contra Allen, 495 F.3d at 1214 (“It is not

relevant that the employer did not ask the employee to do the work.”).

      Here, Defendants failed to keep time records during Plaintiff’s employment.

Therefore, Plaintiff is held to the lesser standard prescribed by the Supreme

Court. After reviewing the evidence put forth in the record, the Court finds that a

                                         12
genuine issue of material fact exists as to whether Plaintiff has proven the

amount and extent of the overtime work she performed. Plaintiff presented her

alleged overtime schedule. Defendants do not deny that at various times during

Plaintiff’s employment she worked at both Rainbow Pediatrics and the Urology

Institute. But Defendants dispute the precise amount of time Plaintiff spent

between both clinics—a factual issue at the heart of Plaintiff’s FLSA claim for

overtime wages. This Court cannot resolve such a factual dispute, and

presuming Plaintiff’s evidence to be true—as this Court must—a reasonable jury

could find for Plaintiff. Accordingly, the Court DENIES Defendants’ Partial Motion

for Summary Judgment.

      B. Retaliation Claims

      The FLSA prohibits employers from retaliating against employees who

assert their rights provided under the Act. See 29 U.S.C. § 215(a)(3).

Specifically, the statute prohibits discharge of any employee “because such

employee has filed any complaint” under the FLSA. Id. A prima facie FLSA-

retaliation case requires Plaintiff to demonstrate: “(1) she engaged in activity

protected under the act; (2) she subsequently suffered adverse action by the

employer; and (3) a causal connection existed between the employee’s activity

and the adverse action.” Wolf v. Coca-Cola Co., 200 F.3d 1337, 1342–43 (11th

Cir. 2000) (quoting Richmond v. ONEOK, Inc., 120 F.3d 205, 208–209 (10th Cir.

1997)).   Although the FLSA uses the phrase “filed any complaint,” the Act

                                       13
protects informal complaints, including verbal complaints. See EEOC v. White &

Son Enters., 881 F.2d 1006, 1011 (11th Cir. 1989).

      Defendants argue that Plaintiff cannot establish her retaliation claim

because she did not engage in protected activity and she did not suffer an

adverse action. (Doc. 27-1). Particularly, Defendants aver that Plaintiff did not

engage in protected activity because she never complained about unpaid wages.

(Id.). Further, Defendants argue that because Plaintiff’s employment ended upon

her own resignation rather than Defendants’ termination, Plaintiff did not suffer an

adverse action. (Id.).

      Plaintiff’s two letters and correspondence from Dr. Marsha Glover are the

crux of this retaliation claim. Both of Plaintiff’s letters are dated January 4, 2018

and have the same font. Plaintiff contends that she drafted both letters “using the

front-desk computer at Rainbow Pediatrics and Dr. Marsha Glover was present

at the time.” (Williams Aff. ¶ 32). In the first letter, Plaintiff does not mention

Defendants’ failure to pay her at the Urology Institute, except one sentence

where she complains, “I don’t get paid enough to go through what I am dealing

with.” (Doc. 29-1, p. 99). The second letter contains more specific references to

the Urology Institute, and it indicates that the parties “have discussed pay[,] and

[I am] not getting paid to be there.” (Doc. 29-1, p. 101). Plaintiff argues that she

intended to resign only from the Urology Institute, and Dr. Marsha Glover asked

her to amend the first letter to reflect her willingness to continue working at

                                         14
Rainbow Pediatrics. Her subsequent termination from all employment was

retaliation for lodging complaints for unpaid wages. As stated above, Defendants

deny that Plaintiff submitted a second letter. Defendants maintain that Plaintiff

only submitted the first letter, which effectively served as her resignation. Thus,

the parties dispute precisely how Plaintiff’s employment ended and whether it

stemmed from her alleged FLSA complaints.

      The Court finds that a genuine issue of material fact exists as to whether

Plaintiff engaged in protected activity and whether she suffered adverse action

from her employer. This Court cannot resolve such factual disputes, and

presuming Plaintiff’s evidence to be true—as this Court must—a reasonable jury

could find for Plaintiff. Accordingly, the Court DENIES Defendants’ Partial Motion

for Summary Judgment.

V.    CONCLUSION

      For the foregoing reasons, the Court DENIES Defendants’ Partial Motion

for Summary Judgment (Doc. 27). This case shall be placed on the Court’s next

available trial calendar.

      SO ORDERED this 30th day of September, 2019.


                               s/ Hugh Lawson_______________
                               HUGH LAWSON, SENIOR JUDGE

kac



                                        15
